DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10366834) in view of Yeo et al (US 2020/0051735).
Regarding claim 1, Lee teaches a multilayer ceramic electronic component (Fig. 1, 100)  comprising: a stacked body (Fig. 2, 110) including a plurality of ceramic layers (Fig. 2, 111) and a plurality of internal electrode layers (Fig. 2, 121/122) which are stacked (Fig. 2), the stacked body including a first main surface (Fig. 2, top of 110) and a second main surface (Fig. 2, bottom of 110) opposite to each other in a stacking direction (Fig. 2, Z), a first end surface (Fig. 2 left end of 110) and a second end surface (Fig. 2, right end of 110) opposite to each other in a length direction (Fig. 2, X) orthogonal to or substantially orthogonal to the stacking direction (Fig. 1), and a first lateral surface (Fig. 1, 5) and a second lateral surface (Fig. 1, 6) opposite to each other in a width direction (Fig. 1, Y) orthogonal to or 
However, Lee fails to fully teach that the first insulating layer is a first resin layer including a resin and no metal component and that the second insulating layer is a second resin layer including a resin and no metal component.
Yeo teaches that an insulating layer (Fig. 2, 141/142) disposed internal to an external electrode (Fig. 2, inside 21/22) can be a resin layer (resin later is interchangeable with ceramic layer such as alumina or silica [0048]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Yeo to the invention of Lee, in order to use one of the materials to perform their known function in a known location based on availability and cost options to be decided by the manufacturer of the device.
Regarding claim 2, Lee, as modified by Yeo, further teaches that the first resin layer located on the second main surface extends to a portion of the first end surface (Fig. 2, 141 on 131a); and the second resin layer located on the second main surface extends to a portion of the second end surface (Fig. 2, 142 on 132a).  
Regarding claim 3, Lee, as modified by Yeo, further teaches that 53the first resin layer covers the first underlying electrode layer on the first main surface adjacent to the first end surface (Fig. 2, 141 on top 131b); and the second resin layer covers the second underlying electrode layer on the first main surface adjacent to the second end surface (Fig. 2, 142 on top 132b).  
Regarding claim 4, Lee, as modified by Yeo, further teaches that the first resin layer located on the first main surface extends to a portion of the first end surface (Fig. 2, 141 on 131a), and the second resin layer located on the first main surface extends to a portion of the second end surface (Fig. 2, 142 on 132a).  
Regarding claim 5, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first lateral surface and on the second lateral surface adjacent to the first end surface (Fig. 1-2, 141 would extend to 131b on sides 5/6); and the second resin layer covers the second underlying electrode layer on the first lateral surface and on the second lateral surface adjacent to the second end surface (Fig. 1-2, 142 would extend to 132b on sides 5/6).  
Regarding claim 6, Lee, as modified by Yeo, further teaches that the first resin layer located on the first lateral surface and on the second lateral surface adjacent to the first end surface extends to a portion of the first end surface (Fig. 2, 141 on 131a); and the second resin layer located on the first lateral surface and on the second lateral surface adjacent to the second end surface extends to a portion of the second end surface (Fig. 2, 142 on 132a).  
Regarding claim 7, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first end surface (Fig. 2, 141 on 131a), the first resin layer located on the first end surface being separate from the first resin layer located on the second main surface adjacent to the first end surface (Fig. 2, separated 141 on 131a); and the second resin layer covers the second underlying electrode layer on the second end surface (Fig. 2, 142 on 132a), the second resin layer located on the second end surface being separate from the second resin layer located on the second main surface adjacent to the second end surface (Fig. 2, separated 142 on 132a).  
Regarding claim 8, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first main surface adjacent to the first end surface (Fig. 2, 141 on top 131b); and the second resin layer covers the second underlying electrode layer on the first main surface adjacent to the second end surface (Fig. 2, 142 on top 132b).  
Regarding claim 9, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first lateral surface and on the second lateral surface adjacent to the first end surface (Fig. 1-2, 141 would extend to 131b on sides 5/6); and the second resin layer covers 
Regarding claim 10, Lee, as modified by Yeo, further teaches that the stacked body includes rounded corners and rounded ridge lines (Yeo Fig. 1-2, body has rounded corners).   
Regarding claim 11, Lee, as modified by Yeo, further teaches that the stacked body includes an effective layer portion (Fig. 2, section with 111/121/122), a first outer layer portion (Fig. 2, 112 on top), and a second outer layer portion (Fig. 2, 112 on bottom); the effective layer portion includes the plurality of internal electrode layers and ceramic layers of the plurality of ceramic layers disposed therebetween (Fig. 2); and the effective layer portion is between the first and second outer layer portions (Fig. 2).  
Regarding claim 12, Lee, as modified by Yeo, further teaches that dimensions of the stacked body are not less than about 0.2 mm and not more than about 10.0 mm in the length direction (0.4mm Col 9 line 63-Col 10 line 3), not less than about 0.1 mm and not more than about 10.0 mm in the width direction (0.2mm Col 9 line 63-Col 10 line 3), and not less than about 0.1 mm and not more than about 5.0 mm in the stacking direction (0.2mm [based on size 0402 specifications] Col 9 line 63-Col 10 line 3).  
Regarding claim 13, Lee, as modified by Yeo, further teaches that the plurality of ceramic layers are made of a dielectric ceramic including at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a primary component (Col 9 lines 57-64).  
Regarding claim 15, Lee, as modified by Yeo, further teaches that 56the plurality of internal electrode layers include a plurality of first internal electrode layers (Fig. 2, 121) and a plurality of second internal electrode layers (Fig. 2, 122) that are alternately disposed in the stacking direction (Fig. 2); the plurality of first internal electrode layers are electrically connected to the first external electrode (Fig. 2); and the plurality of second internal electrode layers are electrically connected to the second external electrode (Fig. 2).  
Regarding claim 16, Lee, as modified by Yeo, further teaches that the conductive metal of each of the first and second underlying electrode layers includes at least one of Cu, Ni, Ag, Pb, Pd, Ag-Pb alloy, Ag-Pd alloy, and Au (Col 5, lines 25-30).  
Regarding claim 17, Lee, as modified by Yeo, further teaches that each of the first and second underlying electrode layers includes a glass component in addition to the conductive metal (Col 6, lines 13-16).  
Regarding claim 19, Lee, as modified by Yeo, further teaches that each of the first and second underlying electrode layers has a thickness of not less than about 10 µm and not more than about 150 µm on the respective first and second end surfaces (can be 10 µm which teaches the claim limitations Col 6, lines 34-36).  
Regarding claim 20, Lee, as modified by Yeo, further teaches that each of the first and second plating layers includes a lower plating layer provided on the stacked body and 57an upper plating layer provided on the lower plating layer (may be a plurality of plating layer Col 9, lines 51-57).

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10366834) in view of Yeo et al (US 2020/0051735) in further view of MASUNARI (US 2017/0256359).
Regarding claim 14, Lee further teaches that the plurality of ceramic layers include an additive (Col 9 lines 57-64).
However, Lee fails to teach that the plurality of ceramic layers include at least one of Mn compounds, Fe compounds, Cr compounds, Co compounds, and Ni compounds as a secondary component.  
MASUNARI teaches that the plurality of ceramic layers include at least one of Mn compounds, Fe compounds, Cr compounds, Co compounds, and Ni compounds as a secondary component ([0038]).

Regarding claim 18, Lee fails to teach the claim limitations. 
MASUNARI teaches that the glass component includes at least one of B, Si, Ba, Mg, Al, and Li ([0052]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Lee, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
Tsunoda et al (US 5339068) teaches relevant art in Fig. 8-9.
MOTOKI et al (US 2010/0290172) teaches relevant art in Fig. 1.
HAMANAKA et al (US 2018/0166215) teaches relevant art in Fig. 3-4.
FUKUMURA et al (US 2019/0131076) teaches relevant art in Fig. 1-3.
Yang et al (US 2019/0385795) teaches relevant art in Fig. 1-10.
Han et al (US 10770232) teaches relevant art in Fig. 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848